internal_revenue_service number release date index number ------------------------------------------------ ------------------------------------ -------------------------------------------------- ------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------------ telephone number ---------------------- refer reply to cc ita plr-152001-12 date date re request for extension of time to make the election not to deduct the additional first year depreciation taxpayer ------------------------------------------------------------- a b c d e state date1 date2 date3 date4 ------------------------------------------ ----- ----- ------------------- ----------------------------------------- -------------- -------------------- ---------------------- --------------------------- ----------------------- dear ------------- this letter responds to a letter dated date and subsequent correspondence submitted by taxpayer requesting an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to make the election not to deduct the 100-percent additional first year depreciation under sec_168 of the internal_revenue_code for 5-year 7-year and 15-year classes of qualified_property placed_in_service in the taxable_year ended date3 facts taxpayer represents that the facts are as follows taxpayer is a corporation organized under the laws of state and is a taxable_reit_subsidiary of a prior to date1 taxpayer was a stand-alone corporation beginning date1 taxpayer became the parent of a consolidated_group with b subsidiaries the subsidiaries were liquidated in date2 taxpayer presently owns plr-152001-12 various subsidiaries that are single member limited_liability companies llcs and disregarded entities for federal tax purposes taxpayer also owns c controlled_foreign_corporations taxpayer is engaged in the business of owning and operating assisted living facilities throughout the d taxpayer’s federal tax_return for the taxable_year ended date3 was timely filed in date4 taxpayer prepared the return and taxpayer’s outside accountant e reviewed it on this return taxpayer did not deduct the additional first year depreciation for all eligible classes of qualified_property placed_in_service by taxpayer in the taxable_year ended date3 taxpayer however inadvertently failed to attach to the return the required election statement not to claim the additional first year depreciation deduction for all eligible classes of qualified_property placed_in_service for the taxable_year ended date3 subsequent to filing its federal tax_return for the taxable_year ended date3 taxpayer discovered that it had failed to attach the election statement to the return for the taxable_year ended date3 with respect to all eligible classes of qualified_property placed_in_service in that taxable_year thereafter taxpayer consulted with e for advice to correct this mistake ruling requested taxpayer requests an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to make the election not to deduct the percent additional first year depreciation under sec_168 for 5-year 7-year and year classes of qualified_property placed_in_service in the taxable_year ended date3 law and analysis sec_168 provides a 100-percent additional first year depreciation deduction for the taxable_year in which qualified_property qualifying for the 100-percent additional first year depreciation is placed_in_service by a taxpayer sec_168 provides that a taxpayer may elect not to deduct the additional first year depreciation for any class of property placed_in_service during the taxable_year the term class of property is defined in sec_1_168_k_-1 of the income_tax regulations as meaning in general each class of property described in sec_168 for example 5-year_property see section dollar_figure of revproc_2011_26 2011_16_irb_664 rules similar to the rules in sec_1_168_k_-1 for qualified_property or for 30-percent additional first year depreciation deduction apply for purposes of sec_168 as currently in effect sec_1_168_k_-1 provides that the election not to deduct additional first year depreciation for a class of property applies to all qualified_property that is in that class of property and placed_in_service in the same taxable_year see section dollar_figure of revproc_2011_26 plr-152001-12 sec_1_168_k_-1 provides that the election not to deduct additional first year depreciation must be made by the due_date including extensions of the federal tax_return for the taxable_year in which the property is placed_in_service by the taxpayer sec_1_168_k_-1 provides that the election not to deduct additional first year depreciation must be made in the manner prescribed on form_4562 depreciation and amortization and its instructions the instructions to form_4562 for the taxable_year ended date1 provided that the election not to deduct the additional first year depreciation is made by attaching a statement to the taxpayer’s timely filed tax_return indicating that the taxpayer is electing not to deduct the additional first year depreciation and the class of property for which the taxpayer is making the election under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government conclusions based solely on the facts and representations submitted we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied accordingly taxpayer is granted calendar days from the date of this letter to make the election not to deduct the 100-percent additional first year depreciation under sec_168 for year 7-year and 15-year classes of property placed_in_service by taxpayer during the taxable_year ended date3 that qualify for the additional first year depreciation this election must be made by taxpayer filing an amended federal tax_return for that taxable_year with a statement indicating that taxpayer is electing not to deduct the additional first year depreciation for 5-year 7-year and 15-year classes of property placed_in_service by taxpayer during that taxable_year except as specifically set forth above we express no opinion concerning the federal_income_tax consequences of the facts described above under any other provisions of the code including other subsections of sec_168 specifically no opinion is plr-152001-12 expressed or implied on whether any item of depreciable_property placed_in_service by taxpayer during the taxable_year ended date3 is eligible for the additional first year depreciation deduction in accordance with the power_of_attorney we are sending a copy of this letter to taxpayer’s authorized representative we are also sending a copy of this letter to the appropriate industry director large business international division lb_i this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely willie e armstrong jr willie e armstrong jr senior technician reviewer branch office of associate chief_counsel income_tax and accounting enclosures copy of this letter copy for sec_6110 purposes
